                                                                       ISTRIC
 1   Tina Wolfson (SBN 174806)
                                                                  TES D      TC
     Robert Ahdoot (SBN 172098)                                 TA
 2




                                                                                              O
     Bradley K. King (SBN 274399)




                                                           S




                                                                                               U
                                                          ED
     AHDOOT & WOLFSON, PC




                                                                                                RT
 3                                                                                        D
                                                                              RDERE




                                                      UNIT
     2600 West Olive Avenue, Suite 500
                                                                        OO
 4   Burbank, California 91505                                  IT IS S




                                                                                                       R NIA
     Tel: (310) 474-9111
 5   Fax: (310) 474-8585                                                                         ers
                                                                                 n   zalez Rog




                                                      NO
     twolfson@ahdootwolfson.com                                          onne Go
                                                                Judge Yv




                                                                                                       FO
 6   rahdoot@ahdootwolfson.com




                                                       RT




                                                                                                   LI
     bking@ahdootwolfson.com                                              1/7/2021
 7                                                             ER




                                                          H




                                                                                                 A
                                                                    N                             C
     LIDDLE & DUBIN, P.C.                                                             F
 8                                                                      D IS T IC T O
     Nicholas A. Coulson (PHV forthcoming)                                    R
 9   Matthew Z. Robb (PHV forthcoming)
     975 E. Jefferson Ave.
10   Detroit, Michigan 48207
11   Tel: 313-392-0015
     Fax: 313-392-0025
12   ncoulson@ldclassaction.com
     mrobb@ldclassaction.com
13
     Attorneys for Plaintiff and the Putative Class
14

15
                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

17    JI KWON, individually and on behalf of all
                                            )            Case No. 3:20-cv-9328-YGR
      others similarly situated,            )
18                                          )            PLAINTIFF JUSTIN WILLIAM
19                     Plaintiff,           )            LEMON’S NOTICE OF VOLUNTARY
                                            )            DISMISSAL
20          v.                              )
                                            )
21    ROBINHOOD FINANCIAL LLC, a Delaware )
      LLC, and ROBINHOOD SECURITIES, LLC, a )
22
      Delaware LLC,                         )
23                                          )
                       Defendants.          )
24                                          )

25

26

27

28
                                                   1
              NOTICE OF VOLUNTARY DISMISSAL FOR PLAINTIFF LEMON; CASE NO. 3:20-CV-9328-YGR
 1   TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

 3   Procedure, Plaintiff Justin William Lemon hereby dismisses his claims in this action, in their entirety

 4   and without prejudice, against Defendants Robinhood Financial LLC (“Robinhood Financial”) and

 5   Robinhood Securities, LLC (“Robinhood Securities”), with each party to bear its own fees, costs, and

 6   expenses.

 7
     Dated: January 5, 2021                       Respectfully submitted,
 8
                                                  AHDOOT & WOLFSON, PC
 9

10                                                /s/ Tina Wolfson
                                                  Tina Wolfson (SBN 174806)
11                                                Robert Ahdoot (SBN 172098)
                                                  Bradley K. King (SBN 274399)
12                                                2600 West Olive Avenue, Suite 500
                                                  Burbank, California 91505
13
                                                  Tel: (310) 474-9111
14                                                Fax: (310) 474-8585
                                                  twolfson@ahdootwolfson.com
15                                                rahdoot@ahdootwolfson.com
                                                  bking@ahdootwolfson.com
16
                                                  LIDDLE & DUBIN, P.C.
17
                                                  Nicholas A. Coulson (PHV forthcoming)
18                                                Matthew Z. Robb (PHV forthcoming)
                                                  975 E. Jefferson Ave.
19                                                Detroit, Michigan 48207
                                                  Tel: 313-392-0015
20                                                Fax: 313-392-0025
                                                  ncoulson@ldclassaction.com
21
                                                  mrobb@ldclassaction.com
22
                                                  Attorneys for Plaintiff and the Putative Class
23

24

25

26

27

28
                                                   2
              NOTICE OF VOLUNTARY DISMISSAL FOR PLAINTIFF LEMON; CASE NO. 3:20-CV-9328-YGR
